Exhibit 10.11

 
 
ELECTRONICALLY RECORDED 201500250601
 
 
09/17/2015 03:33:12 PM MOD 1/10
 
 
 
 
 
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 
 
 
 
 
 
 
Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, California 92626
Attention: David J. D'Amour, Esquire
 
 
 
 
 
 
 
 
 
 
 
THIS SPACE ABOVE FOR RECORDER'S USE



SECOND MODIFICATION AND ADDITIONAL ADVANCE AGREEMENT
(Short Form – Lake Carolyn)

This SECOND MODIFICATION AND ADDITIONAL ADVANCE AGREEMENT (Short Form – Lake
Carolyn) (this "Agreement") is dated as of September 16, 2015, by and between
KBSIII TOWER AT LAKE CAROLYN, LLC, a Delaware limited liability company
("Trustor") and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as administrative agent (in such capacity, "Agent") for the lenders from time to
time party to the Loan Agreement described below (the "Lenders"). This Agreement
is made with reference to the following facts:
RECITALS
A.    Agent, the Lenders, Trustor and KBSIII PARK PLACE VILLAGE, LLC, KBSIII 155
NORTH 400 WEST, LLC, KBSIII 1550 WEST MCEWEN DRIVE, LLC, and KBSIII DOMAIN
GATEWAY, LLC, each a Delaware limited liability company (collectively with
Trustor, "Existing Borrowers," and together with any new "Borrowers" becoming
party to the Loan Agreement from time to time, including without limitation
Additional Borrower (as defined below), "Borrowers") entered into that certain
Amended and Restated Loan Agreement dated as of March 10, 2014 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the "Loan Agreement"). Pursuant to the Loan Agreement, Lenders made a loan
to the Existing Borrowers in the original maximum principal amount of Two
Hundred Million and No/100 Dollars ($200,000,000.00) (the "Loan"), consisting of
a Revolving Portion and a Non-Revolving Portion (as such terms are defined in
the Loan Agreement). Subject to the satisfaction of the conditions set forth in
Section 7.20 of the Loan Agreement, the Loan is subject to increase up to an
aggregate principal amount of up to Three Hundred Fifty Million and No/100
Dollars ($350,000,000.00). Capitalized terms used in this Agreement and not
defined shall have the meanings assigned to such terms in the Loan Agreement.
B.    The Loan is evidenced by those certain Promissory Notes in the original
aggregate principal amount of $200,000,000.00, each made by Existing Borrowers
in favor of a Lender (collectively, the "Existing Notes").

-1-

--------------------------------------------------------------------------------


C.    As of the date of this Agreement, subject to the terms of Recital E and
Section 2 of the Long Form Agreement (as defined below) and prior to giving
effect to the Long Form Agreement and the Additional Advance described below,
the Committed Amount is $200,000,000.00 and the Principal Balance is
$135,000,000.00.
D.    The obligations of Existing Borrowers under the Existing Notes and the
Loan Agreement are secured by, among other things, that certain Amended and
Restated Deed of Trust (With Assignment of Leases and Rents, Security Agreement
and Fixture Filing) (Lake Carolyn) recorded as Instrument No. 201400061409 in
the Official Records of Dallas County, Texas (the "Official Records") on March
14, 2014, as amended by that certain First Modification Agreement (Short Form –
Lake Carolyn) dated as of June 19, 2015 and recorded as Instrument No.
201500165274 in the Official Records on June 24, 2015 (as amended, the "Senior
Deed of Trust"). The Senior Deed of Trust encumbers the property described on
Exhibit A hereto (the "Property").
E.    Concurrently with entering into this Agreement, Borrowers, Agent and
Lenders are entering into that certain Second Modification and Additional
Advance Agreement (Long Form) of even date herewith (the "Long Form Agreement")
pursuant to which Lenders are making the Additional Advance described below and
the Committed Amount of the Loan is being increased to Two Hundred Fifty-Five
Million and No/100 Dollars ($255,000,000.00) as more fully set forth in the Long
Form Agreement. In connection therewith, (i) KBSIII VILLAGE CENTER STATION, LLC,
a Delaware limited liability company ("Additional Borrower") is becoming a
"Borrower" under the Loan Agreement and the other Loan Documents pursuant to
that certain Assumption and Joinder Agreement dated as of even date herewith by
and among Borrowers, Agent and the Lenders, (ii) the Village Center Property (as
defined in the Long Form Agreement) is being added as an Additional Property
securing the Loan pursuant to that certain Deed of Trust (With Assignment of
Leases and Rents, Security Agreement and Fixture Filing) (Village Center) dated
as of even date herewith by Additional Borrower, as trustor, to the Public
Trustee of the County of Arapahoe, Colorado, as trustee, for the benefit of
Agent, as beneficiary (the "Village Center Deed of Trust") to be recorded in the
official records of Arapahoe County, Colorado, and (iii) Borrowers are executing
that certain Promissory Note dated as of even date herewith in the amount of
$55,000,000.00 to the order of JPMorgan Chase Bank, N.A. (collectively with the
Existing Notes, the "Notes").
F.    In connection therewith, Trustor is executing that certain Junior Deed of
Trust (With Assignment of Leases and Rents, Security Agreement and Fixture
Filing) (Lake Carolyn) of even date herewith in favor of Agent, as beneficiary
(the "Junior Deed of Trust"). The Junior Deed of Trust shall encumber the
Property upon the recordation thereof in the Official Records.
G.    As used herein, the term "Loan Documents" shall mean the Loan Agreement,
the Senior Deed of Trust, the Village Center Deed of Trust, the Junior Deed of
Trust, the Notes, and the other "Loan Documents" described in the Loan Agreement
and the Long Form Agreement. This Agreement and the Long Form Agreement also
shall constitute Loan Documents.

-2-

--------------------------------------------------------------------------------


AGREEMENT
NOW, THEREFORE, with reference to the foregoing Recitals and information, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Agent and Trustor hereby agree as follows:
1.The recitals set forth above are incorporated herein by this reference.
2.The Long Form Agreement is incorporated in this Agreement by reference, as
though set forth in full herein. Among other things, the Long Form Agreement
increases the Committed Amount of the Loan and makes certain other changes, as
more fully set forth therein.
3.On and subject to the terms and conditions of the Long Form Agreement, Agent
and Lenders have agreed to extend to Borrowers an additional advance in the
amount of $55,000,000.00 (the "Additional Advance") as more particularly
described in the Long Form Agreement and, in connection therewith, to increase
the Committed Amount of the Loan from $200,000,000.00 to $255,000,000.00 (the
"Increased Committed Amount"), which shall be evidenced by the Notes and shall
be allocated to the Revolving Portion and the Non-Revolving Portion as more
particularly described in the Long Form Agreement. For the avoidance of doubt,
after the disbursement of the Additional Advance and as of the date hereof, the
Committed Amount shall be $255,000,000.00. Notwithstanding the foregoing,
nothing herein or in the Long Form Agreement shall increase or otherwise affect
the limitation on the maximum principal indebtedness secured by the Senior Deed
of Trust (as set forth in paragraph (a) of the "FOR THE PURPOSE OF SECURING"
section thereof), which such limitation shall continue in full force and effect.
4.    The Senior Deed of Trust is hereby cross-defaulted with the Junior Deed of
Trust and the Village Center Deed of Trust such that the occurrence of any
"Event of Default" under the Junior Deed of Trust or the Village Center Deed of
Trust shall constitute an "Event of Default" under the Senior Deed of Trust.
5.    Any provisions in the Senior Deed of Trust prohibiting Trustor from
further encumbering the Property are hereby waived by Agent and the Lenders
solely to the extent required to permit Trustor to execute the Junior Deed of
Trust and to permit such Junior Deed of Trust to be recorded, in a lien priority
position junior and subordinate only to the Senior Deed of Trust, in the
Official Records substantially concurrently herewith. Agent hereby acknowledges
and agrees that the execution and recordation of such Junior Deed of Trust shall
not constitute an "Event of Default" under the Senior Deed of Trust,
notwithstanding anything to the contrary set forth therein.
6.    All references in the Senior Deed of Trust to the "Deeds of Trust" shall
include, without limitation, the Village Center Deed of Trust and the Texas
Property Junior Deeds of Trust (as defined in the Long Form Agreement).
7.    All references in the Loan Documents to the Senior Deed of Trust shall be
deemed to refer to the Senior Deed of Trust as amended by this Agreement. All
references in the Senior Deed of Trust to any Loan Document shall be deemed to
refer to such Loan Document as modified hereby, and by the Long Form Agreement.

-3-

--------------------------------------------------------------------------------


8.    This Agreement shall be governed by the laws of the State of Texas,
without regard to the principles thereof regarding conflict of laws, and any
applicable laws of the United States of America.
9.    This Agreement may be executed and recorded in any number of counterparts,
all of which shall be considered one and the same instrument. The original,
executed signature and acknowledgement pages of exact copies of this Agreement
may be attached to one of such copies to form one document.
10.    Section 7.25 of the Loan Agreement (the limited recourse provisions) is
by this reference hereby incorporated in its entirety.
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[SIGNATURES TO FOLLOW]



-4-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
AGENT:
U.S. BANK NATIONAL ASSOCIATION, a national banking association


By:
/s/ Adrian B. Montero
Name:
Adrian B. Montero
Title:
Senior Vice President




S-1

--------------------------------------------------------------------------------


[kbsriiiq310qexhibit1011pg6.jpg]



Acknowledgment

--------------------------------------------------------------------------------




"TRUSTOR"


KBSIII TOWER AT LAKE CAROLYN, LLC,
a Delaware limited liability company


By: KBSIII REIT ACQUISITION VI, LLC,
a Delaware limited liability company,
its sole member


By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member


By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By: KBS REAL ESTATE INVESTMENT
TRUST III, INC.,
a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


S-2

--------------------------------------------------------------------------------


[kbsriiiq310qexhibit1011pg8.jpg]




--------------------------------------------------------------------------------


EXHIBIT A
LEGAL DESCRIPTION
That certain real property located in Dallas County, Texas, more particularly
described as follows:
TRACT 1:
BEING a tract of land situated in the Elizabeth Crockett Survey, Abstract No.
217, in the City of Irving, Dallas County, Texas, and being all of Lot 1, Block
II of Las Colinas Urban Center, Revised Thirty-first Installment, as recorded in
Volume 87045, Page 1492 of the Deed Records of Dallas County, Texas, and being
more particularly described as follows:
BEGINNING at a "+" cut in concrete found for corner at the intersection of the
southerly right-of-way line of O'Connor Boulevard (110' R.O.W.) with the cut-off
line between the said southerly right-of-way line of O'Connor Boulevard and the
westerly right-of-way line of Las Colinas Boulevard East (110' R.O.W.);
THENCE, along said cut-off line and the westerly right-of-way line of Las
Colinas Boulevard as follows:
South 60 degrees 53 minutes 29 seconds East a distance of 28.70 feet to a "+"
cut in concrete found for corner;
South 16 degrees 43 minuted 45 seconds East a distance of 60.28 feet to a "+"
cut in concrete found for corner and the beginning of a curve to the left from
which the radius point bears North 73 degrees 16 minutes 15 seconds East a
distance of 878.52 feet;
Along said curve to the left through a central angle of 24 degrees 47 minutes 15
seconds and an arc length of 380.07 feet to a "+" cut in concrete found for
corner at the point of tangency;
South 41 degrees 31 minutes 00 seconds East a distance of 7.25 feet to a "+" cut
in concrete found for corner;
THENCE, South 54 degrees 20 minutes 56 seconds West, departing the westerly
right-of-way line of Las Colinas Boulevard East, a distance of 113.80 feet to a
"V" cut in brick paver found for corner ;
THENCE, South 09 degrees 20 minutes 56 seconds West, a distance of 36.89 feet to
a "+" cut in concrete found for corner;
THENCE, North 80 degrees 39 seconds 04 seconds West, a distance of 105.34 feet
to a "+" cut in concrete found for corner;

Exhibit A

--------------------------------------------------------------------------------


THENCE, South 54 degrees 20 minutes 56 seconds West, a distance of 57.74 feet to
a 1/2-inch iron rod with "RLG" cap found for corner;
THENCE, North 80 degrees 39 minutes 04 seconds West, a distance of 155.33 feet
to a 1/2-inch iron rod found for corner;
THENCE, South 54 degrees 20 minutes 56 seconds West, a distance of 76.31 feet to
a "+" cut in concrete found for corner on the dry side of a concrete retaining
wall along Lake Carolyn;
THENCE, continuing along the dry side of the aforementioned concrete retaining
wall as follows:
North 03 degrees 01 minute 32 seconds West, a distance of 79.19 feet to a "+"
cut in concrete found for corner;
North 21 degrees 54 minutes 10 seconds East, a distance of 235.32 feet to a "+"
cut in concrete found for corner;
North 21 degrees 55 minutes 59 seconds West, a distance of 166.47 feet to a "+"
cut in concrete found for corner;
North 10 degrees 11 minutes 38 seconds West, a distance of 18.61 feet to a "+"
cut in concrete found for corner;
THENCE, departing said concrete retaining wall, North 79 degrees 48 minutes 22
seconds East, a distance of 41.01 feet to a "+" cut in concrete found for
corner;
THENCE, North 10 degrees 11 minutes 45 seconds West a distance of 27.80 feet to
a "+" cut in concrete found for corner in the south right-of-way line of said
O'Connor Boulevard and being in a curve to the left from which the radius point
bears North 10 degrees 23 minutes 33 seconds West a distance of 2394.17 feet;
THENCE, continuing along said curve to the left in a northeasterly direction
along the southerly right-of-way line of O'Connor Boulevard through a central
angle of 04 degrees 25 minutes 19 seconds and an arc length of 184.78 feet to
the POINT OF BEGINNING and containing 154,405 square feet or 3.5446 acres of
land, more or less.
TRACT 2:
Easements rights in and to the Common Properties as created and defined under
terms, conditions and stipulations in the Declaration, as hereinafter defined in
that certain Declaration - Las Colinas Area I, Dallas County, Texas, dated
August 22, 1973, recorded August 22, 1973 in Volume 73166, Page 1001, as amended
and supplemented.
[kbsriiiq310qexhibit1011pg10.jpg]

Exhibit A